 

Federal Defenders Southern District

52 Duane Street- 10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Nt. oat tat

Executive Director

; Attomey-in-Charge
and Attornev-in-Chief

February 27, 2020

Via ECF

Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Nancy Martino-Jean,
18 CR. 853 (NRB)

Dear Judge Buchwald:

I write to respectfully request that Your Honor permit Ms. Nancy Martino-Jean to
travel to Haiti in June 2020 as part of a two-week-long charitable mission with students
from Ferris State University (FSU). Since 2016, Ms. Martino-Jean has partnered with the
FSU Haiti Study Abroad program to help build homes for Haitians living in poverty. The
program offers students an exploration of the “culture and social problems facing local
communities in Haiti,” and Ms. Martino-Jean serves as a facilitator during the trip. With
the Court’s permission, Ms. Martino-Jean would depart from the United States on June 3,
2020 and return on June 16, 2020.

On October 17, 2019, Ms. Martino-Jean received a sentence of time served with two
years of supervised release. Her Probation Officer in the Southern District of Florida has
advised that he can only permit Ms. Martino-Jean to travel internationally pursuant to a
Court order. We thus respectfully request that the Court permit Ms. Martino-Jean to travel
to Haiti as part of her work with the FSU Haiti Study Abroad program.

Respectfully submitted,

/s/ Amy Gallicchio
Amy Gallicchio

Assistant Federal Defender
(212) 417-8728

SO ORDERED:

  

HONORABLE NAOMI REICE BUCHWALD
United States District Judge ofa 7 /20

 

 
